Citation Nr: 0120285	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
status postoperative left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service from May 1974 to 
June 1978.  

His matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO that denied a compensable rating for bilateral defective 
hearing and also denied an evaluation in excess of 10 percent 
for a left knee disability.  In April 2001 the veteran 
appeared and gave testimony at an RO hearing before the 
undersigned Board member.  A transcript of this hearing is of 
record.  At the April 2001 hearing the veteran indicated that 
he no longer wish to pursue an appeal in regard to the issue 
of entitlement to a compensable rating for bilateral 
defective hearing.  Accordingly, that issue is not before the 
Board for appellate consideration at this time.  Only the 
issue of entitlement to an evaluation in excess of 10 percent 
for a left knee disability is before the Board at this time.  


REMAND

The veteran is in receipt of a 10 percent rating for a 
postoperative torn left medial meniscus with degenerative 
changes (arthritis) under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5010, 5257.  Since Diagnostic 
Code 5010 contemplates rating the veteran's left knee 
disability on the basis of limitation of knee motion under 
Diagnostic Codes 5260 and 5261, the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) must be taken into account in 
the evaluation of these disabilities.  In DeLuca, the Court 
held that the provisions of 38 C.F.R.§§ 4.40 and 4.45 must be 
considered when a diagnostic code provides for rating a 
disorder based on limitation of motion.  Under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  Further, the examiner must furnish, in addition to 
the usual examination findings, a full description of the 
effects of the disability upon the veteran's ordinary 
activities.  

The report of the veteran's latest VA orthopedic examination 
report in the left knee in October 1999 contains a history of 
an inservice parachuting injury to the left knee. Thereafter 
during service, the veteran underwent arthroscopic surgery 
followed by an open arthroplasty.  During the examination the 
veteran complained of progressively increasing pain in the 
left knee over the previous 3 years.  On evaluation, it was 
reported that the knee was stable, but reference was made to 
subpatellar pain on patellar grinding and pain on palpation 
of the articular surface of the patellar.  The veteran was 
noted to have from 145 degrees of knee flexion to 0 degrees 
of extension in the left knee.  The examiner made no comment 
concerning the presence or absence of pain on left knee 
motion and did not provide any other information responsive 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45, as required 
by the Court.  While the record also contains VA outpatient 
clinical records reflecting occasional treatment for the 
veteran's left knee disability, these records likewise do not 
contain sufficient clinical information to satisfy the 
Court's requirements in the DeLuca case.  Therefore, a 
further VA examination responsive to these requirements will 
be necessary prior to further appellate consideration of the 
veteran's claim for an increased rating for his service 
connected left knee disability.  

In addition, during the veteran's April 2001 hearing before 
the undersigned Board member the veteran indicated that his 
left knee symptomatology has worsened since the October 1999 
VA orthopedic examination, especially in regard to increasing 
pain and limitation of knee motion.  The veteran also 
reported that the left knee was unstable and would "shift" 
from side to side.  In opinions dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98), the 
VA General Counsel have held that separate disability 
evaluations may be assigned for service connected knee 
disability under 38 C.F.R. § 4.71 under Diagnostic Codes 5010 
and 5257 when a veteran is found to have both arthritis and 
instability of the knee.  In view of these opinions by the VA 
General Counsel and the assertions regarding left knee 
instability made by the veteran at his recent hearing, a 
further examination of the left knee is also necessary to 
determine the existence and extent of the veteran's reported 
left knee instability.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to an increased rating 
for the veteran's service connected left knee disability 
currently certified for appeal in this case must be remanded 
to the RO so that it can again adjudicate this issue in light 
of this recent statutory provision.  

Also, the RO has not had the opportunity to develop this case 
under the mandates of VCAA and, as reflected below, there are 
various avenues of further development which should be 
explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claim for an increased 
rating.  It is particularly noted in this regard that the 
veteran has reported ongoing treatment for his left knee 
disability at the VA facility at Oakland Park, and he was 
also to receive treatment at the VA medical Center in Miami.  
No clinical records reflecting VA treatment for left knee 
complaints subsequent to July 1998 are in the claims folder.  
Evidence of recent VA treatment for his service connected 
left knee disability is relevant evidence and should be 
obtained.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment for 
left knee symptomatology he may have received in recent years 
from private health care providers so that any relevant 
private treatment records can be secured.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. 1. The RO must review the claims file 
and ensure that all notification and 
the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard 
the RO should contact the veteran and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim for an increased rating for 
his left knee disability under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to this claim.  

2. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for his left knee 
disability at the Oakland Park VA 
facility subsequent to July 1998.  The 
RO should also obtain copies of any 
clinical records documenting treatment 
in recent years at the Miami VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.  

3. The RO should also contact the veteran 
and ask him to provide the names, 
addresses, and approximate dates of 
treatment of any non VA health care 
providers who have treated him for his 
left knee disability in recent years.  
If the veteran responds and provides 
any necessary authorizations, the RO 
should contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment.  All 
records obtained should be associated 
with the claims folder.  

4 The RO should then afford the veteran 
another VA orthopedic examination to 
determine the current severity of his 
service connected left knee 
disability.  The claims folder, to 
include a copy of this remand, must be 
made available to the examining 
physician so that the pertinent 
clinical records can be reviewed in 
detail.  The examining physician 
should state that he has reviewed the 
claims folder in his examination 
report.  All pertinent clinical 
findings should be reported in detail.  
An X-ray of the veteran's left knee 
should be performed.  The range of 
motion in the veteran's left knee 
should be reported in degrees of 
extension and flexion with full 
extension at 0 degrees and full 
flexion at 140 degrees, per 38 C.F.R. 
§ 4.71(a), Plate II.  The presence or 
absence of pain on motion in the left 
knee should be noted, and, if present, 
its severity should be described.  The 
examiner should also comment as to 
whether there is impairment in the 
left knee reflected by recurrent 
subluxation or lateral instability, 
and, if so, whether such represents 
less than slight, slight, moderate, or 
severe impairment.  After reviewing 
the pertinent aspects of the veteran's 
medical and employment history, the 
examining physician should also 
comment on the effects of any 
demonstrated disability in the left 
knee on the veteran's ordinary 
activities and on how they impair him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 
38 C.F.R. §§ 4.40, and 4.45.  What 
this means is that if functional loss 
due to pain on undertaking motion, or 
weakened movement, or fatigability, or 
incoordination is observed on 
examination, the severity of any such 
symptom(s) should be reported.  If no 
such symptom is observed on 
examination, the physician should 
state that no such symptoms were 
found.  Any commentary less clear than 
this should be avoided.  

5 When the above development has been 
completed the veteran's claims for 
service connection for a left knee 
disability should be reviewed by the 
RO.  The RO should first examine the 
claims folder and ensure that the 
foregoing development has been 
completed in full.  If any development 
is incomplete, including if the 
examination report does not provide 
sufficient clinical evidence, 
appropriate measures should be taken.  
The readjudication of the veteran's 
claim for an increased rating for a 
left knee disability should also 
include due consideration of the 
opinions of the VA General Counsel 
dated July 1, 1997 (VAOPGCPREC 23-97) 
and August 14, 1998 (VAOPGCPREC 9-98), 
if applicable.  

6 If the benefit sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, opinions by the VA 
General Counsel, and the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



